Banke, Judge.
The defendant was convicted of both theft by taking, as a lesser offense on a burglary indictment, and of misdemeanor escape. He was represented at trial by appointed counsel, who announced that he was ready and prepared to try the case. After the jury had been impaneled and sworn, an attorney who had been retained the previous night to represent the defendant appeared and sought a continuance, stating that he had not had sufficient time to prepare a defense. The trial court ruled that the defendant had had adequate time to retain private counsel and denied the motion. The defendant’s sole enumeration of error on appeal is that his Sixth Amendment right to effective assistance of counsel was violated. Held:
“ ‘It is the defendant’s duty to employ counsel to aid in the preparation of his defense in advance of the trial of the case.’ McLendon v. State, 123 Ga. App. 290, 295 (180 SE2d 567) (1971). The appointed counsel was prepared and ready for trial when the case was called, and there is no indication that his representation was less than adequate. We find no error in the denial of the continuance.” Clark v. State, 159 Ga. App. 438 (1981).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.

*287Decided November 3, 1981.
Bobby L. Hill, for appellant.
DuPont K. Cheney, District Attorney, for appellee.